Citation Nr: 0820236	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-01 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes (non-service-connected pension).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran served in the Georgia National Guard from 
December 1979 to August 1992, during which he had numerous 
periods of active and inactive duty for training (ADUTRA and 
INADUTRA), including active duty for training from February 
1980 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In March 2008, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.



FINDING OF FACT

The veteran served in the Georgia National Guard from 
December 1979 to August 1992 and had ADUTRA from February 11, 
1980 to December 4, 1980, that was not during wartime, did 
not have at least 90 days active service part of which was 
during a wartime period, and was not discharged as a result 
of a service-connected disability.



CONCLUSION OF LAW

The veteran's military service does not meet the threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101, 107(a), 1521 (West 2002); 38 C.F.R. §§ 3.1, 
3.3, 3.203 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Because the claim is being 
denied as a matter of law, no further development under the 
VCAA or previously existing law is warranted.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law).

II.	Factual Background and Legal Analysis

The veteran seeks non-service-connected VA pension benefits.  
Eligibility for VA pension benefits requires an initial 
showing that the veteran served on active duty for at least 
90 days, at least part of which is during a period of war.  
38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.

The term "period of war" is currently defined by statute to 
include the Vietnam era, from February 28, 1961 to May 7, 
1975, for veterans serving in Vietnam, and the Persian Gulf 
period, starting on August 2, 1990.  See 38 U.S.C.A. § 
101(29)(A); 38 C.F.R. § 3.2(f).  

Active duty for training includes full-time duty performed by 
Reservists for training purposes or by members of the 
National Guard of any state.  38 U.S.C.A. § 101(22) (West 
2002); 38 C.F.R. § 3.6(c) (2007).  Annual training is an 
example of ADUTRA, while weekend drills are INADUTRA.

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2007); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for non-
service-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In this case, the records document that the veteran served in 
the Georgia National Guard from December 1979 to August 1992, 
with ADUTRA from February to December 1980, but did not have 
at least 90 days active service part of which was during a 
wartime period.  Specifically, his Report of Separation and 
Record of Service (NGB Form 22) shows that he enlisted in the 
Georgia National Guard on December 12, 1979 and served until 
August 1992.  His Certificate of Release or Discharge from 
Active Duty (DD Form 214) shows that he had active duty 
training (ADUTRA) from February 11 to December 4, 1980, that 
was not during wartime.  The veteran's National Guard service 
includes the Persian Gulf war period.  However, the service 
department records verify that he did not have at least 90 
days of active service part of which was during a wartime 
period.

In sum, the Board recognizes that the appellant is a veteran, 
but his period of ADUTRA service was not during a period of 
war, and he did not have at least 90 days of active service 
part of which was during a wartime period and, thus, does not 
have wartime service.  38 U.S.C.A. § 101(29); 38 C.F.R. § 
3.2(f).  Service department records document that he did not 
have the requisite 90-days of active service, part of which 
was during a wartime period at any time during his National 
Guard service.  Furthermore, the record does not reflect that 
he was discharged or released from service for a service-
connected disability.  The Board thus finds that the 
appellant's service therefore does not meet the threshold 
requirements for eligibility for VA pension benefits and his 
claim must be denied as a matter of law.  See Sabonis, supra.

The Board notes that, in support of his claim, in his 
December 2005 substantive appeal, the veteran said that he 
was not allowed to be discharged in 1990 during the Persian 
Gulf War.  But, during his March 2008 Board hearing, he 
testified that his National Guard unit was never activated in 
support of the Persian Gulf war and was deployed there in 
2003 (see hearing transcript at page 4).  He denied being 
deployed to the Persian Gulf or receiving any medals for unit 
participation in that region (Id. at 5).  The veteran further 
denied having the requisite 90 days of active service (Id.).  
The Board would point out that, as noted above, his service 
records verify that, while he served in the Georgia National 
Guard during the Persian Gulf War, he did not have at least 
90 days of active service part of which was during a wartime 
period.

In making this determination, the Board notes that it is 
bound by the law made applicable to it by statute, 
regulations, and the precedential decisions of the appellate 
courts, and it is without authority to grant pension benefits 
to a veteran who does not meet the statutory eligibility 
requirements therefore.  See 38 U.S.C.A. § 7104 (West 2002).


ORDER

The claim for non-service-connected pension is denied.




____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


